        Case 2:21-cv-02122-SAC-TJJ Document 7 Filed 04/12/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


MELANIE M. BROWN,

                              Plaintiff,

vs.                                                 Case No. 21-2122-SAC-TJJ

TITAN PROTECTION & CONSULTING,

                              Defendant.

                                        O R D E R

        This    case     is    before    the      court   upon    the    report     and

recommendation of U.S. Magistrate Judge James.                   Doc. No. 5.      Judge

James recommends that the court deny plaintiff’s motion to proceed

without prepayment of fees and that plaintiff be ordered to prepay

the full filing fee within 30 days for this action to proceed.

        Pursuant to Fed.R.Civ.P. 72(b)(2), plaintiff has 14 days

after    being    served       with   the   recommendation        to    file   written

objections.       The docket reflects that a copy of the report and

recommendation was mailed to plaintiff on March 19, 2021.                            No

objections have been filed.

        The    court    shall     accept    the    report   and    recommendation.

Plaintiff’s motion for leave to proceed without prepayment of fees

(Doc. No. 3) shall be denied and plaintiff is hereby ordered to

pay the full filing fee within 30 days.               If payment is not received

within 30 days, the court shall dismiss this action without

prejudice.

                                            1
Case 2:21-cv-02122-SAC-TJJ Document 7 Filed 04/12/21 Page 2 of 2




IT IS SO ORDERED.

Dated this 12th day of April 2021, at Topeka, Kansas.


              s/Sam A. Crow_____________
              U.S. District Senior Judge




                               2
